Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner reopens the examination to apply Monroe (US 6,987,267) provided on 08/06/2019.

Response to Arguments
Applicant's arguments are moot in view of a new rejection using Monroe (US 6,987,267) provided on 08/06/2019. 

Claim Objections
The previous claim objections are withdrawn due to amendments without introducing a new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 3,622,133) in view of Infratech (YouTube, https://www.youtube.com/watch?v=Eie59C5RKaA, Jul 23, 2015) and Root (US 2,500,872).

Regarding claim 1, Gilbert discloses    
A windshield heating system (a gas-fired infrared heater 24; C2:5, Fig. 2 [including] a single gas conduit 28; C2:28-29, Fig. 2

    PNG
    media_image1.png
    253
    406
    media_image1.png
    Greyscale
) being configured to melt frozen precipitation (snow 21; C2:1, Fig. 2) from a windshield (the windshield of 
“an automobile 19”; C2:1, Fig 2), said system comprising:

{a vehicle (an automobile 19; C2:1, Fig 2) having a windshield (the windshield of “an automobile 19”; C2:1, Fig 2)} (the limitation in the pair of braces is a workpiece to be heated. MPEP 2115);

(a gas-fired infrared heater 24; C2:5, Fig. 2) being configured to be removably (the fixtures of “24” “suspended from the ceiling; C2:4-5, Fig. 2) coupled to a support (the rear wall of the garage and the ceiling of the garage; C2:4-5, Fig. 2) extrinsic (on the outside of “19”; Fig. 2) to said vehicle, said heat lamp unit being positioned extrinsic (on the outside of “19”; Fig. 2) to said vehicle and pointed toward (the infrared radiation from the grid downwardly toward the automobile 19; C2:39-40, Fig. 2) said windshield of said vehicle, said heat lamp unit selectively emitting electromagnetic radiation (the infrared radiation; C2:39, Fig. 2) wherein said heat lamp unit is configured to melt (the infrared radiation from the grid downwardly toward the snow 21; C2:39-40, Fig. 2) frozen precipitation (the snow 21; C2:39-40, Fig. 2) from said windshield wherein said heat lamp unit comprises a housing (Casing of “a gas-fired infrared heater 24”; C2:5, Fig. 2

    PNG
    media_image2.png
    281
    507
    media_image2.png
    Greyscale
) having a front side (the front surface of the “Casing” of “a gas-fired infrared heater 24”; C2:5, Fig. 2) and a back side (the backward surface of the “Casing” of “a gas-fired infrared heater 24”; C2:5, Fig. 2); and

a 
control (controls; C2:8) being configured to be manipulated (Controls for the gas-fired infrared heater; C2:8 wherein “controls for the gas-fired infrared heater is designed to control the gas-fired infrared heater), said remote control turning said heat lamp unit on and off (Controls for the gas-fired infrared heater; C2:8 wherein “controls for the gas-fired infrared heater is designed to control the gas-fired infrared heater); .

Gilbert discloses “a control” as mapped above, but is silent regarding
a remote control 

However, Infratech discloses, in the technical field for “How to Select an Infrared Outdoor Electric Heater” on a YouTube video advertisement (https://www.youtube.com/watch?v=Eie59C5RKaA),
a remote control (home management panel; 2:44-2:56 time stamp range to control the outdoor infrared heaters at time stamp 1:01 captured and pasted below

    PNG
    media_image3.png
    790
    1301
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    784
    1301
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    787
    1309
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    789
    1302
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    778
    1303
    media_image7.png
    Greyscale
)


Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gilbert with Infratech by replacing Gilbert’s control controlling a gas-fired infrared heater 24 with Infratech’s home management panel in order upgrade the convenience in producing infrared beams and the convenience in using the infrared heaters by use of a hand held phone available in the market which wirelessly controls the outdoor infrared heaters.

Gilbert disclose “said housing” as mapped above, but Gilbert in view of Infratech is silent regarding
and a pair of cones, each cone of said pair of cones being hingedly coupled to said front side of said housing wherein each of said cones of said pair of cones is tiltable into a selected angle with respect to said front side, each of said cones of said pair of cones having a distal end with respect to said housing, said distal end of each cone of said pair of cones being open

However, Root discloses, in the technical endeavor for solving the problem of “permitting a wide range of adjustment of the heating units with reference each other and to the surface treated” (C3:32-34, Figs. 1-4) and directing “an infra-red lamp or infra-red heat generator embodying a reflector” (C3:1-2, Figs. 1-4) toward “part of the automobile body (Col. 3, lines 20-21, which is the same technical endeavor as disclosed in Applicant’s spec, i.e., “The light emitters 36 direct the electromagnetic radiation onto the windshield 14 thereby heating the windshield 14” (PGGUB Paragraph 21, lines 11-13),

    PNG
    media_image8.png
    698
    543
    media_image8.png
    Greyscale
),

and a pair of cones (two of “24”; Figs. 1-2), each cone of said pair of cones being hingedly (“31” through “27”; Figs. 1-4) coupled to said front side (lower “26”; Fig. 4) of said housing (telescoping section 9; Col. 2, line 1, Figs. 1-2 containing telescoping section 10 in Figs. 1-2) wherein each of said cones of said pair of cones is tiltable (pivotally connected to each other; Col. 2, lines 37-38) into a selected angle (an adjusted angle from the recitation “adjustable angularly relative to each other”; Col. 2, lines 35-36) with respect to said front side, each of said cones of said pair of cones having a distal end (the muzzle of “24”; Fig. 2) with respect to said housing, said distal end of each cone of said pair of cones being open (open muzzle as graphically disclosed in Figs. 1-2)

The advantage of using Root’s “infra-red lamp or infra-red heat generator 24 embodying a reflector” is to dry painted surfaces of limited area by directing thermal beams to a desired part of an automobile body.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gilbert in view of Infratech with Root by replacing Gilbert’s Casing with Root’s pivotal reflector embodying an infra-red lamp 24 in order not only to dry painted surfaces of limited area by directing thermal beams to a desired part of an automobile body, but also to heat the job site during a cold winter season for increasing the work environment.

Regarding claim 3, Gilbert in view of Infratech and Root discloses    
further comprising a pair of grips (Infratech: Grips; image above), each grip of said pair of grips being coupled to said back side (Infratech: Back face; image above), said grips of said pair of grips being spaced apart (Infratech: left and right ends of “W or WD-series element; image above) from each other, each of said grips of said pair of grips being configured to engage the support wherein said housing is removably (Infratech: by releasing “Screws”; image next

    PNG
    media_image9.png
    566
    1033
    media_image9.png
    Greyscale
) coupled to the support having said front side of said housing being directed toward said windshield (Gilbert: the windshield of “an automobile 19”; C2:1, Fig 2).

The advantage of using Infratech’s home management panel is to use a hand held phone available in the market which wirelessly controls the outdoor infrared heaters.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gilbert with Infratech by replacing Gilbert’s control with Infratech’s home management panel in order to use a hand held phone available in the market which wirelessly controls the outdoor infrared heaters because Gilbert’s gas-fired infrared heater 24 controlled by Infratech’s home management panel provides more convenience controlling Gilbert’s gas-fired infrared heater 24.

Regarding claim 10, Gilbert in view of Infratech and Root discloses    
said remote control (Infratech: a hand held device loaded with “Smart home management” application; time stamp 2:44, image below

    PNG
    media_image6.png
    789
    1302
    media_image6.png
    Greyscale
) comprises:
a remote processor (Infratech: the micro-processors inside a hand held device; time stamp 2:44, image above) being positioned within said remote control, and

a transmitter (Infratech: the RF transmitter inside a hand held device; time stamp 2:44, image above) being positioned within said remote control, said transmitter being electrically coupled to said remote processor, said transmitter being in electrical communication with a receiver (Infratech: a receiver inside the Infratech gray relay box on the left side, time stamp 3:05 wherein the Infratech gray relay box interfaces the hand held device and black control unit, image below 

    PNG
    media_image10.png
    769
    1302
    media_image10.png
    Greyscale
)
(Infratech: usage time and duration of “W or WD-series element”; image at time 0:52 time stamp) of said heat lamp unit (Infratech: W or WD-series element; image).

Regarding claim 11, Gilbert in view of Infratech and Root discloses    
further comprising a button (Infratech: the key board of “a hand held device”; time stamp 2:44, image below

    PNG
    media_image6.png
    789
    1302
    media_image6.png
    Greyscale
)
 being coupled to said remote control (Infratech: a hand held device; time stamp 2:44, image below
) wherein said button is configured to be manipulated, said button being electrically coupled to said remote processor (Infratech: the micro-processors inside a hand held device; time stamp 2:44, image above), said remote processor selectively turning each of said light emitters (Infratech: each “WD-series element”; image below


    PNG
    media_image11.png
    796
    1296
    media_image11.png
    Greyscale
) of said pair of light emitters (Infratech: each “WD-series element”; image above) on and off (Infratech: actions of “Smart home management”) when said button is manipulated.

Regarding claim 12, Gilbert in view of Infratech and Root discloses    
further comprising a remote power supply (Infratech: the built-in rechargeable battery inside “a hand held device” loaded with “Smart home management” application; time stamp 2:44, image below


    PNG
    media_image6.png
    789
    1302
    media_image6.png
    Greyscale
) being removably positioned within said remote 
(Infratech: the micro-processors inside a hand held device; time stamp 2:44, image above), said remote power supply comprising at least one battery (Infratech: the built-in rechargeable battery inside “a hand held device”; time stamp 2:44, image above).


Claims 4-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 3,622,133) in view of Infratech (YouTube, https://www.youtube.com/watch?v=Eie59C5RKaA, Jul 23, 2015) and Root (US 2,500,872) as applied to claim 1 above, and further in view of Neugebauer (US 2003/0012563).

Regarding claim 4, Gilbert in view of Infratech and Root discloses 
further comprising a processor (Infratech: processor inside the Infratech gray relay box on the left side, time stamp 3:05 wherein the Infratech gray relay box interfaces the black control unit, image below

    PNG
    media_image10.png
    769
    1302
    media_image10.png
    Greyscale


    PNG
    media_image5.png
    787
    1309
    media_image5.png
    Greyscale
) 
 said housing (Infratech: “Housing” without the infrared element; image above).

Infratech discloses “a processor” and “said housing” as mapped above, but Gilbert in view of Infratech and Root is silent regarding
further comprising a processor being positioned within said housing

However, Neugebauer discloses, in the technical field for “Space heater with remote control” (title, Fig. 1B [including] A parasol heater is a particular variety of space heater that typically is a portable gas combustion heater commonly used for patios and other outdoor venues.; P3:1-3

    PNG
    media_image12.png
    547
    454
    media_image12.png
    Greyscale
),
further comprising a processor (a central processing unit (CPU) 221; P25:7, Fig. 1B) being positioned within said housing (a trunk 350; P32:5, Fig. 4

    PNG
    media_image13.png
    671
    410
    media_image13.png
    Greyscale
)

The advantage of using Neugebauer’s single trunk 350 containing a central processing unit (CPU) 221 is to make a single truncated-assembly of a portable gas combustion heater increasing a portability of the portable gas combustion heater.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gilbert in view of Infratech and Root with Neugebauer by replacing Infratech’s separate locations of the W or WD-series element housing and the Infratech gray relay box which interfaces the Family room controller or a mobile controller with Neugebauer’s single trunk 350 containing a central processing unit (CPU) 221 in order to make a single truncated-assembly of a portable gas combustion heater increasing a portability of the portable gas combustion heater because truncating Infratech’s gray relay box inside Infratech’s housing of the W or WD-series element in accordance with Neugebauer’s trunk 350 containing a central processing unit (CPU) 221 will resulting in reduction of an installation work instead of installing two separate devices and saving of materials.

Regarding claim 5, Gilbert in view of Infratech, Root and Neugebauer discloses 
further comprising a receiver (Infratech: a receiver inside the Infratech gray relay box on the left side, time stamp 3:05 wherein the Infratech gray relay box interfaces the black control unit, image below [in view of] Neugebauer: an RF receiver 211; P26:1-2, Fig 1B

    PNG
    media_image10.png
    769
    1302
    media_image10.png
    Greyscale
) being positioned within said housing (Neugebauer: a trunk 350; P32:5, Fig. 4), said receiver being electrically coupled to said processor (Neugebauer: a central processing unit (CPU) 221; P25:7, Fig. 1B).

Regarding claim 6, Gilbert in view of Infratech, Root and Neugebauer discloses 
further comprising a timer (Infratech: timer; image below

    PNG
    media_image14.png
    772
    1303
    media_image14.png
    Greyscale

[in view of] Neugebauer: a clock function; P35:9) being positioned within said housing (Neugebauer: a trunk 350; P32:5, Fig. 4), said timer being electrically coupled to said processor (Neugebauer: a central processing unit (CPU) 221; P25:7, Fig. 1B).

Regarding claim 9, Gilbert in view of Infratech, Root and Neugebauer discloses 
further comprising a power cord (Infratech: power supply line of the “W or WD-series element”; image) being coupled to and extending outwardly from said housing (Infratech: the housing of the “W or WD-series element”; image), said power cord being electrically coupled to said processor  (Infratech: processor inside the Infratech gray relay box on the left side, time stamp 3:05 wherein the Infratech gray relay box interfaces the black control unit, image [in view of] Neugebauer: a central processing unit (CPU) 221; P25:7, Fig. 1B), said power cord having a distal end (Infratech: the far end of the power supply line of the “W or WD-series element”; image) with respect to said housing, said distal end having a plug  (Infratech: the prongs of  the far end of the power supply line of the “W or WD-series element”; image)  being electrically coupled thereto, said plug being configured to be electrically coupled to a power source (Infratech: the public power outlet of the “W or WD-series element”; image).

Infratech discloses the claimed invention except for a power cord, having a plug from a power source.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply an electric power to an infrared radiator since it was known in the art that an electric element need an electric power and a power cord having a plug is a fundamental element to supply an electric power.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US 3,622,133) in view of Infratech (YouTube, https://www.youtube.com/watch?v=Eie59C5RKaA, Jul 23, 2015) and Root (US 2,500,872) as applied to claim 1 above, and further in view of Rothman (US 2006/0142900).

Regarding claim 8, Gilbert in view of Infratech and Root discloses    

a pair (Root: two among the four “24” being an infra-red lamp or infra-red heat generator embodying a reflector”; C3:1-2, Figs. 1-4) of light emitters (Root: “24” being an infra-red lamp or infra-red heat generator embodying a reflector”; C3:1-2, Figs. 1-4), each light emitter of said pair of light emitters being positioned in an associated one of said cones (Root: a reflector 24; Col. 3, line 2, Figs. 1-2) of said pair of cones, each of said light emitters of said pair of light emitters being electrically coupled to 
each of said light emitters of said pair of light emitters , 
each of said light emitters of said pair of light emitters, each of said light emitters of said pair of light emitters emitting the electromagnetic radiation (Root: “infra-red” heat wave from “an infra-red lamp or infra-red heat generator embodying a reflector”; C3:1-2, Figs. 1-4) outwardly from said associated one of said cones of said pair of cones.

Monroe discloses “each of said light emitters of said pair of light emitters” as mapped above, but Gilbert in view of Infratech and Root is silent regarding
a processor;
a timer; and
said processor wherein said processor selectively turns each of said light emitters of said pair of light emitters on and off,
said processor turning each of said light emitters of said pair of light emitters off after said timer counts a pre-determined amount of time,

	However, Rothman discloses, in the technical endeavor to solve the problem for “home appliances that have multiple power state awareness or that have the ability to go into low power modes versus the normal on/off modes” (P18:3-5, Fig. 3

    PNG
    media_image15.png
    684
    579
    media_image15.png
    Greyscale
),
a processor (118; Fig. 3);
a timer (clock inside “118”; Fig. 3); and
said processor wherein said processor selectively turns each of said light emitters (a plurality of lights 110; P18L8, Fig. 3) of said pair of light emitters on (the appliance(s) is awakened or restored to full power or an intermediate power level; P32:6-7) and off (establish a policy to turn off all lights; P33:9-10),
said processor turning each of said light emitters of said pair of light emitters off after said timer counts a pre-determined amount (a predetermined amount of time; P26:10-11) of time (time; P26:11),

	The advantage of using Rothman’s power management capability is not only for “many manufacturers of consumer appliances” to “implement processors in their appliances for controlling the appliances” but also to provide a communication-network controlled appliances improving the remote controllability and collecting individual power usage statistics and the overall power consumption statistics.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention  was made to modify Gilbert in view of Infratech and Root with Rothman by connecting .

Allowable Subject Matter
Claim 13 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither discloses nor suggests, in combination with the other limitations recited in independent claim 13, a windshield heating system being configured to melt frozen precipitation from a windshield, said system comprising:
a pair of grips, each grip of said pair of grips being coupled to said back side, said grips of said pair of grips being spaced apart from each other, each of said grips of said pair of grips being configured to engage the support wherein said housing is removably coupled to the support having said front side of said housing being directed toward said windshield, a processor being positioned within said housing, a receiver being positioned within said housing, said receiver being electrically coupled to said processor, a timer being positioned within said housing, said timer being electrically coupled to said processor,
said processor turning each light emitter of said pair of light emitters off after said timer counts a pre-determined amount of time, 

a transmitter being positioned within said remote control, said transmitter being electrically coupled to said remote processor, said transmitter being in electrical communication with said receiver wherein said remote control controls operational parameters of said heat lamp unit,
a button being coupled to said remote control wherein said button is configured to be manipulated, said button being electrically coupled to said remote processor, said remote processor selectively turning each light emitter of said pair of light emitters on and off when said button is manipulated, and 
a remote power supply being removably positioned within said remote control, said remote power supply being electrically coupled to said remote processor, said remote power supply comprising at least one battery.

The closest references are Gilbert (US 3,622,133), Infratech (YouTube, https://www.youtube.com/watch?v=Eie59C5RKaA, Jul 23, 2015), Neugebauer (US 2003/0012563), Eisenhour (US 2010/0187211), Bennett (US 9,603,200), Gordon (US 9,803,835), Shemitz (US 5,672,003), Monroe (US 6,987,267), Pipe-Mazo (US 9,832,833), Utida (US 2007/0272884), Madsen (WO 95/05308), Bohme (US 4,322,779), Jenkins (US 4,265,029), Spero (US 2012/0206050) and Nieda (US 4,513,357), Yasuhide (JP 2012-162907), Monroe (US 6,987,267), Shemitz (US 5,672,003), Kojima (US 7163325), Toyoshima (JP 2015-200147), Yasuhide (JP 2012-162907), Kosaku (JP 2003-213646), but the combination does not disclose the above feature individually or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fitzgibbon (US-20130114188), Neugebauer (J US-20030012563), McMahan (US 2012/0145699), Katsuyuki (US-20130114188).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761